Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process) and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1 and 13 recite abstract limitations (or analogous limitations), including: detecting, a first audio signal; identifying a characteristic acoustic fingerprint of the first audio signal; storing, the characteristic acoustic fingerprint of the first audio signal and identifying information associated with the first audio signal; detecting, a second audio signal; identifying a characteristic acoustic fingerprint of the second audio signal; determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal; if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, assigning the identifying information associated with the first audio signal to the second audio signal; and issuing a notification regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals. 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claims recite an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Step 2A, Prong Two.  In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
	With respect to claim 1, the claim recites the additional elements of a memory storing acoustic fingerprint. The function of the memory storing data, i.e., acoustic fingerprint (i.e. receiving, storing, processing, displaying data) are recited at a high-level of generality (i.e., as a generic memory performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
	With respect to claim 13, the claims recite the additional elements of a non-transitory computer-readable medium and a processor of a data system. The functions of the computer-readable medium and the processor (i.e. receiving, storing, processing data) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.
With respect to claims 1 and 13, the claim recites the additional elements of a first hydrocarbon environment, a second hydrocarbon environment, and a type of equipment. The hydrocarbon environments and the steps of identifying the type of equipment are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of claims 1 and 13 amount to mere instructions to apply the exception using a data system comprising a processor and a memory.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

The limitations of claims 2-10 and 14-20 merely narrow the previously recited abstract idea limitations of claims 1 and 13 (i.e. further reciting identifying, normalizing, storing, determining, assigning, issuing, displaying, and transmitting, which are processes that can be performed in the human mind or by a human using pen and paper). For the reasons described above with respect to claims 1 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
The limitations of claims 8, 9, and 20  further characterize the additional elements of the computer system, including the processor and memory, which function to display data.  The functions of the computer system are recited at a high level of generality and merely amounts to applying the abstract idea using generic computing components.
Claims 11 & 12 merely narrow the environment the abstract idea is performed in.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
See MPEP 2164.08 "Enablement Commensurate in Scope With the Claims" which states that:
"All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled."

"The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." 

"The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation."

Claims 2 and 14 recites “wherein the identifying information further comprises at least one of: a manufacturer of the equipment; a condition of the equipment; an operating status of the equipment;…,a composition of the fluid; a pressure of the fluid; and a flow rate of the fluid”. The specification in its entirety has not described the “identification” steps mentioned above in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the entire scope of the claimed invention without undue experimentation.
For example, how does the first and second audio signature “identify” a manufacturer of the equipment when the equipment could otherwise be physically identical (like a generic tubular or drill bit)? The claims, as currently constructed, also do not exclusively require a wellbore. Rather the claims attempt to encompass every conceivable "hydrocarbon management environment"; everything from a subterranean formation per se & hasn't been penetrated by a wellbore, to the gas tank of a vehicle. The claims attempt to encompass every conceivable piece of "equipment" or "fluid"  for every conceivable "hydrocarbon management environment"; every conceivable manufacturer of every conceivable piece of equipment or fluid for every conceivable "hydrocarbon management environment"; every conceivable composition of every conceivable fluid; every conceivable "status" of every conceivable piece of "equipment", etc. repeatable ad nauseum for every permutation encompassed by claims 2 & 14. Everything within this scope must be fully enabled without undue experimentation. MPEP 2164.08.
In other words, the scope of claims is substantially broader than the enabled scope of the disclosure, which is for a wellbore (fig 1), and for specific equipment and fluids directly involved there. In other words, claims 2 and 14 are essentially omnibus claims relative to parent claim 1. While claims can be broader than the disclosure, as MPEP 2164.04 states as quoted above, "everything within the scope of the claims" must still be enabled without undue experimentation. The omnibus nature of claims 2 and 14 is not commensurate with the enabled scope of the disclosure.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 recites “a type of a fluid surrounding, flowing through, or otherwise interacting with the equipment”. The statement “or otherwise interacting with the equipment” open ended, unclean and the examiner is unsure what the metes and bounds are.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8-9 depend from claim 1 which recites the limitation “if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal,…”. Examiner notes that everything after the “if” statement is conditional as currently constructed. See MPEP 2143.03 which states that: "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
The limitations after and dependent on the "if" in parent claim 1 are conditional on the previous clause. If the conditions for the "if" statement are not met, the method still properly ends and none of the steps of claims 8 or 9 are taken. Therefore, the limitations of claims 8 & 9 are entirely conditional.
Examiner notes that amending “if” to “when” will be sufficient to overcome this rejection.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (U.S. 2018/0238167A1).

Regarding claim 1, Ravi et al. disclose a method of identifying hydrocarbon production information (refer to abstract and para 0002-0003, 0032, and 0033-0034), comprising:  5detecting (see fig. 4, stage 401), in a first hydrocarbon management environment (the environment can be a region or section of annulus 126 with reference materials 128, 140, 142, see fig. 1C and para 0039 or the type of materials in the annulus 126), a first audio signal (P1, P2, P3; para 0032 and 0039: acoustic noise generated by materials 128, 140, 142 and detected by sensor 138); 
identifying a characteristic acoustic fingerprint of the first audio signal (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified); storing (408, fig. 4), in a memory (para 0039: may be stored in a memory such as the memory shown in fig. 6), the characteristic acoustic fingerprint of the first audio signal and identifying information associated with the first audio signal (refer to para 0039); 
wherein the identifying information comprises a type of equipment that created the first audio signal (spacer fluid 140, see para 0026, given the generic nature of the term “equipment” in the claim and the disclosure, can be considered an equipment, as the spacer fluid is a necessary tool/equipment/implement used in the cementing operation as supported by the Merriam-Webster dictionary entry therefor, a copy of which is included with this action);
detecting (see fig. 4, stage 403), in a second hydrocarbon management environment (para 0040: during or after the cementing process, the materials move to a different region or section of annulus 126), a second audio signal (AR; para 0032 and 0040: acoustic noise generated by materials in a different region or section of the annulus during or after the cementing process and detected by sensor 138); 
10identifying a characteristic acoustic fingerprint of the second audio signal (para 0040 and 0041: at steps 412 and 414, acoustic response of the materials is identified); 
determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal (see steps 416, 420, and 424 in fig. 4 and refer to para 0041); 
if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal (fig. 4, steps 416, 430, 422), assigning the identifying information 15associated with the first audio signal to the second audio signal (fig. 4, steps 418, 422, 426; para 0041; if the acoustic response matches the acoustic profile, the annular material is identified as the first reference material); and 
issuing a notification (fig. 6 and para 0055 and 0060: the information is sent to display devices 760, where it is displayed to a user on a monitor or other types of display devices, wherein the information can be any form of sensory feedback such as visual or auditory) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to paras para 0041-0043, 0054, and 0060);
wherein the notification comprises the identifying information comprising the type of the equipment (as discussed above, spacer fluid 140, see para 0026, given the generic nature of the term “equipment” in the claim and the disclosure can be considered an equipment, as the spacer fluid is a necessary tool/equipment used in the cementing operation as supported by free dictionary and Marriam Webster dictionary).
However, Ravi et al. fail to teach wherein the identifying information comprises a type of equipment that created the first audio signal;  wherein the notification comprises the identifying information comprising the type of the equipment.

Regarding claim 2, Ravi et al. disclose wherein the identifying information comprises at least one of: 2025a type of a fluid surrounding, flowing through, or otherwise interacting with the equipment (reference materials 128, 140, 142 is a drilling fluid, a spacer fluid, and/or a cement slurry interacting with the casing 120 and the wellbore, see figs. 1A, 1C) and a flow rate of the fluid (refer to para 0039).  

Regarding claim 3, Ravi et al. disclose wherein the characteristic acoustic fingerprint of the first audio signal is derived from at least a frequency of the first audio signal (para 0040: the analysis may include frequency content analysis)- 23 -2019EM195-US.  

10 Regarding claim 5, Ravi et al. disclose wherein first audio signal is one of a plurality of audio signals (audio signal from the plurality of reference materials 128, 140, 142, see fig. 1C and para 0039), and further comprising: storing (408, fig. 4), in a memory (para 0039: may be stored in a memory), a characteristic acoustic fingerprint of each of the plurality of audio signals (refer to para 0039), and identifying information associated of each of the plurality of audio signals (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified); 15wherein the determining step further comprises determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of any of the plurality of audio signals (refer to paragraphs 0041-0043); and 
wherein the assigning step further comprises assigning the identifying information associated with one of the plurality of audio signals to the second audio signal if the 20characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of said one of the plurality of audio signals (see fig. 4 and refer to para 0040-0043).  

Regarding claim 6, Ravi et al. disclose storing (see step 408 in fig. 4), in the memory (refer to para 0039), the first audio signal with its characteristic acoustic fingerprint 25and the assigned identifying information (the data comprising the acoustic noise, acoustic profile, and identifying information such as flow rate, density, viscosity are stored in the memory 408 which is used at the comparison step 416). 
 
Regarding claim 7, Ravi et al. disclose storing, in the memory (fig. 4, 408), at least one of the first audio signal and the second audio signal (see fig. 4. Also refer to fig. 6 and para 0052-0053: the storage device 730 and memory 720 store the acoustic noise/audio signals).  

30 Regarding claim 8, Ravi et al. disclose wherein the step of issuing a notification comprises: transmitting a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060: visual and/or auditory feedback) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to para 0041, 0053-0054, 0060), wherein the message includes at least one of - 24 -2019EM195-US at least part of the identifying information associated with the first characteristic acoustic fingerprint (refer to para 0041), a graphical display of at least one of the first and second audio signals, a graphical display of at least one of the first and second characteristic acoustic 5fingerprints (see fig. 2 and refer to para 0035). 

Regarding claim 11, Ravi et al. disclose wherein the second hydrocarbon management environment is the same as the first hydrocarbon management environment (figs. 1A, 1C; the same annulus 126).  

Regarding claim 12, Ravi et al. disclose wherein at least one of the first and second hydrocarbon management environments is a hydrocarbon drilling well pad (drilling site 100).  

Regarding claim 13, Ravi et al. disclose a computer system (700, see fig. 6 and refer to para 0052-0053), comprising:  
30a non-transitory, computer-readable medium (720); and 
a processor (710) in communication with the non-transitory, computer-readable medium (see fig. 6), the processor (710) programmed to perform instructions stored on the non-transitory, computer-readable medium (720; para 0053) to identify hydrocarbon production information (refer to para 0052: the computer system is used for determining a type of annular material by processing data received from sensors 138);- 25 -2019EM195-US
identifying a characteristic acoustic fingerprint (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified) of a first audio signal (P1, P2, P3; para 0032 and 0039: acoustic noise generated by materials 128, 140, 142 and detected by sensor 138) detected (see fig. 4, stage 401) in a first hydrocarbon management environment (the environment can be a region or section of annulus 126 with reference materials 128, 140, 142, see fig. 1C and para 0039 or the type of materials in the annulus 126); 
storing (408, fig. 4), in the non-transitory, computer-readable medium (720), the characteristic acoustic fingerprint of the first audio signal and identifying information associated with the first 5audio signal (refer to para 0039 and 0052-0053); 
wherein the identifying information comprises a type of equipment that created the first audio signal (spacer fluid 140, see para 0026, given the generic nature of the term “equipment” in the claim and the disclosure can be considered an equipment, as the spacer fluid is a necessary tool/equipment used in the cementing operation as supported by free dictionary and Marriam Webster dictionary);
identifying a characteristic acoustic fingerprint (para 0040 and 0041: at steps 412 and 414, acoustic response of the materials is identified) of a second audio signal (AR; para 0032 and 0040: acoustic noise generated by materials in the annulus and detected by sensor 138) detected in a second hydrocarbon management environment (para 0040: during or after the cementing process, the materials move to a different region or section of annulus 126); 
determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal (see steps 416, 420, and 424 in fig. 4 and refer to para 0041);  
10if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, assigning the identifying information associated with the first audio signal to the second audio signal (para 0041; if the acoustic response matches the acoustic profile, the annular material is identified as the first reference material); and 
issuing a notification (fig. 6 and para 0055 and 0060: the information is sent to display devices 760, where it is displayed to a user on a monitor or other types of display devices, wherein the information can be any form of sensory feedback such as visual or auditory) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to paras 0041-0043, 0054, and 0060);
wherein the notification comprises the identifying information comprising the type of the equipment (as discussed above, spacer fluid 140, see para 0026, given the generic nature of the term “equipment” in the claim and the disclosure, can be considered an equipment, as the spacer fluid is a necessary tool/equipment/implement used in the cementing operation as supported by the Merriam-Webster dictionary entry therefor, a copy of which is included with this action).  

Regarding claim 14, Ravi et al. disclose wherein the identifying information stored on the non-transitory, computer-readable medium comprises at least one of a type of a fluid surrounding, flowing through, or otherwise interacting with the equipment (reference materials 128, 140, 142 is a drilling fluid, a spacer fluid, and/or a cement slurry interacting with the casing 120 and the wellbore, see figs. 1A, 1C) and a flow rate of the fluid (refer to para 0039).  

Regarding claim 15, Ravi et al. disclose wherein the characteristic acoustic fingerprint of the 30first audio signal is derived from at least one of a frequency of the first audio signal (para 0040: the analysis may include frequency content analysis)- 23 -2019EM195-US.  

10 Regarding claim 17, Ravi et al. disclose wherein first audio signal is one of a plurality of audio signals (audio signal from the plurality of reference materials 128, 140, 142, see fig. 1C and para 0039), and further comprising instructions to: store, in the non-transitory, computer-readable medium (408 in fig. 4 or 720 in fig. 6), a characteristic acoustic fingerprint of each of the plurality of audio signals (refer to para 0039), and identifying information associated of each of the plurality of audio signals (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified);  15determine whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of any of the plurality of audio signals (refer to paragraphs 0041-0043); and assign the identifying information associated with one of the plurality of audio signals to the second audio signal if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of said one of the plurality of audio signals (refer to paragraphs 0041-0043).  

Regarding claim 18, Ravi et al. disclose instructions to store, in the non- transitory, computer-readable medium, the first audio signal with its characteristic acoustic fingerprint and the assigned identifying information (the data comprising the acoustic noise, acoustic profile, and identifying information such as flow rate, density, viscosity are stored in the memory 408 which is used at the comparison step 416).  

25 Regarding claim 19, Ravi et al. disclose instructions to store, in the non- transitory, computer-readable medium (720), at least one of the first audio signal and the second audio signal see fig. 4. Also refer to fig. 6 and para 0052-0053: the storage device 730 and memory 720 store the acoustic noise/audio signals).  

Regarding claim 20, Ravi et al. disclose the instructions for issuing a notification 30comprise instructions to: transmit a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060: visual and/or auditory feedback) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to para 0041 and 0053-0054), wherein the message includes at least one of - 27 -2019EM195-US at least part of the identifying information associated with the first characteristic acoustic fingerprint (refer to para 0041), a graphical display of at least one of the first and second audio signals, and a graphical display of at least one of the first and second characteristic acoustic 5fingerprints (see fig. 2 and refer to para 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1) alone.

Regarding claim 9, Ravi et al. disclose wherein the step of issuing a notification comprises: transmitting a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060) regarding the matching of the characteristic acoustic 10fingerprints of the first and second audio signals (refer to para 0041 and 0053-0054), wherein the message includes at least one of a video representation of at least one of the first and second characteristic acoustic fingerprints, a video of at least part of the second hydrocarbon management environment (para 0060: visual and/or auditory feedback); wherein additional surveillance is conducted of the second hydrocarbon 15managementmanagement environment (fig. 4: at step 430, if the comparison is no, additional surveillance is conducted and acoustic noise of the second hydrocarbon 15production environment recorded during a next time window).  
However, Ravi et al. is silent to the notification including the message of additional surveillance to be conducted. 
Since Ravi et al. teach sensing visual and auditory messages to display devices (760, see fig. 6 and para 0054 and 0060), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi et al. at step 430 of fig. 4, to notify/send a message in the form or a visual or auditory notification to a user via display devices 760 of additional surveillance to be conducted during a next time window if the comparison does not match, as see in fig. 4.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1), in view of Chen et al. (U.S. 10641091B2). 

Regarding claim 10, Ravi et al. teach all the features of this claim as applied to claim 1 above; however, Ravi et al. fail to teach determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal using Euclidean distance metric.
Chen et al. teach a system and method of fluid classification, wherein measurements obtained from downhole sensors are used to identify fluid types in the wellbore. A Euclidean distance may be used to measure the degree of similarity between objects for each fluid types and dissimilarity between the fluid types (refer to abstract and col. 10 lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ravi et al. to include determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal using Euclidean distance metric so as to measure the degree of similarity between the fluid types/reference materials and dissimilarity between the fluid types/reference materials, as taught by Chen (refer to abstract and col. 10 lines 12-16).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1), in view of Lemaranko et al. (EP3179277A1).

Regarding claims 4 and 16, Ravi et al. teach all the features of this claim as applied to claims 1 and 13 above; however, Ravi et al. fail to teach normalizing the characteristic acoustic fingerprint of the first audio signal before storing 5the characteristic acoustic fingerprint of the first audio signal; and normalizing the characteristic acoustic fingerprint of the second audio signal before determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal.  
Lemaranko et al. teach a method of investigating annulus material in a well comprising obtaining an acoustic waveform (92, fig. 5), normalizing the acoustic waveform (92) to result in a normalized waveform (96) having a clear resonance notch, and matching a reference acoustic waveform (100) with the normalized acoustic waveform (96; refer to para 0013).
It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Ravi and Lemaranko et al. before him or her to have modified the method of Ravi et al. to normalize the characteristic acoustic fingerprint of the first audio signal before storing 5the characteristic acoustic fingerprint of the first audio signal; and normalizing the characteristic acoustic fingerprint of the second audio signal before determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, to increase accuracy of the data matching step by minimizing duplicate data or redundancy in the data thereby decreasing chances of irregularities. 

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, applicant argues that Ravi fails to teach using the characteristic acoustic fingerprint of the first audio signal to identify a type of equipment and issue a notification ,wherein the notification comprises the identifying information comprising the type of the equipment. Applicant states that Ravi’s technique is used for identifying fluids behind a wellbore casing and not for making any determinations regarding equipment types and/or conditions but, rather, is directed toward monitoring the process of a cementing procedure.
Examiner respectfully disagree. Ravi describes analyzing the acoustic signature to monitor materials in the wellbore, wherein one of these materials is spacer fluid 140. Spacer fluid 140, see para 0026, given the generic nature of the term “equipment” in the claims and the disclosure can be considered an equipment, as the spacer fluid is a necessary tool/equipment used in the cementing operation, as supported by free dictionary and Merriam-Webster dictionary for the definition of the term “equipment”, a copy of which is included with this action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pionetti et al. (U.S. 2019/0033102A1) teach determining a mechanical signature specific to a type of pipe element using optical fiber sensor (refer to abstract), Meyer et al. (U.S. 2012/0046866A1) teach that specific/unique fiber optic signals can be analyzed based on historical data to determine the integrity of a well system (refer to abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676